Case 1:19-cv-03782-GBD-RWL Document 140 Filed 07/26/21 Page 1 of 2




                            7/26/2021
        Case 1:19-cv-03782-GBD-RWL Document 140 Filed 07/26/21 Page 2 of 2



Request to compel for deposition in August is DENIED. Mr. Mona's deposition may take place in
September. The parties shall cooperate in good faith to schedule his deposition for a mutually
convenient time and place. By August 10, 2021, the parties shall jointly file a proposed case
management schedule.




                                                        7/26/2021
